IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania              :
                                          :
                  v.                      :      No. 748 C.D. 2020
                                          :
BLK Samsung Smart Phone/BLK               :
Rubber Case, Property of Isaac            :
Pearson                                   :
                                          :
Appeal of: Isaac Bilal Pearson            :


PER CURIAM                               ORDER


            NOW, April 29, 2022, having considered Appellant’s application for

reargument, the application is denied.